Citation Nr: 1207270	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-14 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for herniated nucleus pulposus, L4-5, with marked degenerative changes and scoliosis (hereinafter, "low back disorder").

2.  Entitlement to an increased rating for degenerative arthritis, right knee, status-post total knee replacement (TKR), currently evaluated as 30 percent disabling.

3.  Entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from September 1941 to October 1945.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, continued the assigned 30 percent rating for the Veteran's right knee disorder, and found that new and material evidence had not been received to reopen the previously denied claim of service connection for a low back disorder.

This case was previously before the Board in March 2011, at which time the Board, in pertinent part, acknowledged that the issue of entitlement to TDIU had not been adjudicated below.  Nevertheless, the Board found that this issue was for appellate consideration pursuant to the holding of Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board also found that new and material evidence had been received to reopen the low back claim, but that further development was required regarding the underlying service connection claim, as well as the right knee and TDIU claims.  Consequently, the Board remanded the case for the Veteran to be accorded adequate notification as to the elements necessary to substantiate a TDIU claim, obtain any records available from the Social Security Administration (SSA), and to afford the Veteran a VA medical examination(s) which adequately addressed the current appellate claims.

A review of the record reflects that adequate notification was provided to the Veteran regarding his TDIU claim via a May 2011 letter, and that the SSA responded it had no records regarding the Veteran.  However, as detailed below, the VA examination(s) were not accomplished, and the Board finds that the facts of this case are such that the examination(s) must be rescheduled.  Therefore, this case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.

REMAND

In March 2011, the Board remanded the case, in part, for a VA medical examination to determine the current nature and etiology of his low back disorder, the current nature and severity of his service-connected right knee disorder, and whether his service-connected disabilities render him unemployable.  

The record reflects that such VA medical examination was scheduled for August 2011, but that the Veteran did not report for this examination.  Under 38 C.F.R. § 3.326(a) individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a Veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board notes, however, that the Veteran maintains he did not receive notification of his scheduled VA medical examination until 4 days after the date of the examination.  He also maintains that he contacted VA about this fact, and was informed that the examination would be rescheduled.  However, such examination was not rescheduled.  Similar contentions were advanced by his accredited representative in a February 2012 statement, and it was contended that the case should be remanded to reschedule these examinations.

Nothing in the record refutes the Veteran's contention that he did not receive adequate notice of the scheduled examinations until 4 days after the date thereof.  Accordingly, the Board concludes that good cause has been shown for his failure to report for the scheduled examinations.  Therefore, the Board finds that the case must be remanded in order to provide the Veteran with such examination.

The Board further finds that any outstanding treatment records regarding the Veteran's low back and right knee disorders should be obtained while this case is on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  Request that the Veteran identify any outstanding treatment records relevant to his service-connected right knee disability and his back disorder.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the Memphis VA Medical Center dated from October 2011 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to determine the current nature and etiology of his back disorder as well as the current nature and severity of his service-connected right knee disability.  The claims folder and a copy of this remand should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

Relevant to the Veteran's back disorder, the examiner should report all current diagnoses referable to such claimed disorder.  The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any currently diagnosed back disorder is related to his military service.  The examiner should also opine whether it is at least as likely as not that the Veteran's service-connected right knee disability caused or aggravated his back disorder.  By aggravation, the Board means an increase in severity beyond natural progression.  If it is determined that aggravation beyond the natural progress of the disorder exists, the examiner should identify the baseline level of severity of the Veteran's back symptoms prior to aggravation and the level of severity of symptoms due to aggravation.  In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his back disorder and the continuity of symptomatology, as well as the medical evidence of record addressing the possible etiology of such disorder.  The rationale for any opinion offered should be provided.

Pertinent to the Veteran's service-connected right knee disability, the examiner should identify the nature and severity of all current manifestations of such disability.  If there are neurological symptoms present, the examiner is requested to specifically indicate whether such are manifestations of his service-connected right knee disability.  If so, the examiner is requested to describe the nature and severity of such symptomatology.  

The examiner should also be requested to render an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability, i.e., degenerative arthritis, right knee, status post TKR, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims based on the entirety of the evidence.  If the claims remain denied, issue the Veteran and his representative a supplemental statement of the case.  Allow an appropriate period of time for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



